ARNOLD, Judge.
“When, pending an appeal . . ., a development occurs, by reason of which the questions originally in controversy between the parties are no longer at issue, the appeal will be dismissed for the reason that this Court will not entertain or proceed with a cause merely to determine abstract propositions of law or to determine which party should rightly have won in the lower court.” Parent-Teacher Assoc. v. Bd. of Education, 275 N.C. 675, 679, 170 S.E. 2d 473, 476 (1969). In the case sub judice, when the plaintiff took a voluntary dismissal of its complaint against C K Federal Savings and Loan, the Savings and Loan attempt to obtain indemnification from the third-party became moot, thus, necessitating the dismissal of this appeal.
Appeal dismissed.
Judges Martin and Parker concur.